Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (“Agreement”), dated as of August 14, 2008, is entered
into by and between Arena Pharmaceuticals, Inc., a Delaware corporation with its
principal place of business at 6166 Nancy Ridge Drive, San Diego, California
92121 (“Arena”), and Mainfield Enterprises, Inc., a British Virgin Islands
corporation having its principal place of business at c/o Sage Capital
Growth, Inc., 660 Madison Avenue, New York, NY 10022 (“Mainfield”) (each, a
“Party” and collectively the “Parties”):

 

Recitals

 

A.                                   The Parties have heretofore executed that
certain Securities Purchase Agreement dated as of December 24, 2003 (“Purchase
Agreement”).

 

B.                                     Arena has heretofore issued to Mainfield
(i) that certain Warrant No. 1 dated December 24, 2003 (“Warrant No. 1”),
exercisable for 849,257 shares of common stock, par value $.0001 per share, of
Arena (“Common Stock”) and (ii) that certain Warrant No. 3 dated April 22, 2005,
exercisable for 257,087 shares of Common Stock (together with Warrant No. 1, the
“Warrants”).

 

C.                                     The Parties disagree under what
circumstances Arena may be obligated, pursuant to Section 12(d) of the Warrants,
to issue Exchange Warrants (as defined in the Warrants) to Mainfield (the
“Disagreement”).

 

D.                                    Without admitting or denying any liability
and solely for purposes of compromise, the Parties now desire to resolve the
Disagreement, and resolve, compromise, and settle any potential related claims
and controversies that may otherwise be created between and among them, all on
the terms and conditions set forth below.

 

NOW, THEREFORE, in light of the foregoing, and in consideration of the mutual
promises and the releases contained herein, the sufficiency of which is
acknowledged to be binding, the Parties agree as follows.

 

1

--------------------------------------------------------------------------------


 

Article I

 

Key Definitions

 

The following capitalized terms shall have the meanings assigned below. Other
definitions are set forth elsewhere in this Agreement.

 

Section 1.01                                “Affiliate” means, when used with
reference to a specified Person, any Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with the specified Person. As used in this definition of Affiliate, the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract, or otherwise.

 

Section 1.02                                “Person” means any individual,
partnership, corporation, limited liability company, trust, or other entity of
any kind, whether domestic or foreign.

 

Section 1.03                                “Transaction Documents” shall have
the same meaning as set forth in Section 1.1 of the Purchase Agreement.

 

Article II

 

Effective Date

 

Section 2.01                                Effective Date.  This Agreement will
become effective and binding on the Parties on the first business day on which
the parties have executed and delivered each of the documents set forth in
Article III below (the “Effective Date”).

 

Article III

 

Execution of Documents; Timing of Deliveries; Conditions

 

Section 3.01                                Deliveries by Arena.  Following the
execution of this Agreement, counsel for Arena shall promptly deliver to counsel
for Mainfield, in exchange for the delivery and cancellation of the Warrants
pursuant to this Agreement, a warrant, registered in the name of Mainfield, to
purchase up to 1,106,344 shares of Common Stock at an initial exercise price of
$7.71 (which is equal to the greater of (i) 130% of the arithmetic average of
the Volume Weighted Average Price (as defined in the Purchase Agreement) of
Common Stock  for the five

 

2

--------------------------------------------------------------------------------


 

Trading Days immediately prior to the date of issuance or (ii) $6.72) per share,
in the form attached hereto as Exhibit A and made a part of this Agreement (the
“2008 Warrant”).

 

Section 3.02                                Deliveries by Mainfield.  Concurrent
with the delivery of the 2008 Warrant, counsel for Mainfield shall deliver to
counsel for Arena each of the original Warrants, duly endorsed (or accompanied
by duly executed assignment powers) and unexercised.

 

Section 3.03                                Conditions.  The 2008 Warrant is
being issued in connection with this Agreement and shall not become effective or
have any force or effect until the Effective Date as defined herein.

 

Article IV

 

Releases

 

Section 4.01                                Release By Arena In Favor of the
Mainfield Released Parties.  Effective upon the Effective Date, Arena, on behalf
of itself and its successors and assigns, hereby releases and discharges
Mainfield, its Affiliates, representatives, agents, employees, shareholders,
officers, directors, managers, members, partners, successors, and assigns
(“Mainfield Released Parties”) of and from any and all manner of action or
actions, causes or causes of action, suits, debts, liens, contracts, agreements,
liability, claims, demands, losses, costs or expenses, arising wheresoever in
the world, of any nature whatsoever, whether known or unknown, and whether based
on facts now known or unknown, which Arena, its Affiliates, subsidiaries and
predecessors, and their respective successors and assigns, ever had, now have,
or may ever have, against the Mainfield Released Parties concerning the Warrants
or the Disagreement, from the beginning of the world to the day and date of this
Agreement.  For the avoidance of doubt, Arena does not waive, release, or
discharge the Mainfield Released Parties from any of their obligations under
this Agreement or the 2008 Warrant.

 

Section 4.02                                Release By Mainfield In Favor of the
Arena Released Parties.  Effective upon the Effective Date, Mainfield, on behalf
of its successors and assigns, hereby releases and discharges Arena, its
Affiliates, representatives, agents, employees, shareholders, officers,
directors, managers, members, partners, successors, and assigns (“Arena Released
Parties”) of and from any and all manner of action or actions, causes or causes
of action, suits,

 

3

--------------------------------------------------------------------------------


 

debts, liens, contracts, agreements, liability, claims, demands, losses, costs
or expenses, arising wheresoever in the world, of any nature whatsoever, whether
known or unknown, and whether based on facts now known or unknown, which
Mainfield, its Affiliates, subsidiaries and predecessors, and their respective
successors and assigns, ever had, now have, or may ever have, against the Arena
Released Parties concerning the Warrants or the Disagreement, from the beginning
of the world to the day and date of this Agreement.  For the avoidance of doubt,
Mainfield does not waive, release, or discharge the Arena Released Parties from
any of their obligations under this Agreement or the 2008 Warrant.

 

Article V

 

Miscellaneous

 

Section 5.01                                Cancellation of Warrants and
Character of 2008 Warrant.  Effective upon the Effective Date, any outstanding
rights and obligations of the Parties under the Warrants are hereby cancelled.
For clarity, the 2008 Warrant is being exchanged for the Warrants.

 

Section 5.02                                Registration of Warrant Shares.  In
the event that the shares of Common Stock issuable upon exercise of the 2008
Warrant (the “2008 Warrant Shares”) are not registered for resale pursuant to an
effective registration statement, Arena shall, thereafter, upon receipt of a
written request from Mainfield (the “Notice Date”), prepare and file with the
Securities and Exchange Commission a shelf registration statement covering the
resale of all 2008 Warrant Shares for an offering to be made on a continuous
basis pursuant to Rule 415 under the Securities Act, with the 2008 Warrant
Shares being treated as “Registrable Securities” in accordance with, and being
governed by, that certain Registration Rights Agreement, dated as of
December 24, 2003, as amended (“Registration Rights Agreement”), the provisions
and terms of which will be applicable thereto mutates mutandis, as if the
Company and Mainfield had executed such Registration Rights Agreement as of the
Notice Date; provided, however, that (i) references in the Registration Rights
Agreement to the initial Filing Date shall be deemed amended to mean 30 days
after the Notice Date; (ii) Section 2(b) of the Registration Rights Agreement
shall be deemed amended to require that the initial Registration Statement
required to be filed hereunder shall cover the sale of the 2008 Warrant Shares;
(iii) Sections 2(e) and 2(f) of

 

4

--------------------------------------------------------------------------------


 

the Registration Rights Agreement shall be deemed deleted and shall not apply;
(iv) references in the Registration Rights Agreement to the initial Required
Effectiveness Date shall be deemed amended to mean 120 days after the Notice
Date; and (v) the limitations on liquidated damages (including the 1% and 2%
calculations and the 10% cap) set forth in Section 2(c) of the Registration
Rights Agreement shall apply on an aggregate basis (and not on an individual
basis) to the registration rights granted under this Section 5.02 and the
Registration Rights Agreement.

 

Section 5.03                                Clarification regarding Excluded
Stock.  For clarity, the Parties agree that the term “Excluded Stock” as used in
the Transaction Documents shall include any issued or issuable Underlying Shares
(including any Underlying Shares issuable upon exercise of any Exchange Warrants
or warrants issued upon the exercise of the Unit Warrants), Series B Preferred
Stock, warrants issued upon exercise of the Unit Warrants, Exchange Warrants and
Unit Warrants issued under the Transaction Documents (as such capitalized terms
not otherwise defined herein are defined in the Purchase Agreement).

 

Section 5.04                                Compliance By Arena With Disclosure
Obligations.  The Parties acknowledge Arena’s obligation to make all public
disclosures required by the Nasdaq rules, the Securities Act, the Securities
Exchange Act of 1934 (the “Exchange Act”), and other applicable law, including,
but not limited to, the public filing of this Agreement and/or the terms thereof
with the Securities and Exchange Commission.  On or before 5:30 p.m., New York
Time, on the third Business Day following the date of this Agreement, Arena
shall file a Current Report on Form 8-K describing the terms of the transactions
contemplated by this Agreement in the form required by the Exchange Act and
attaching the material agreements in connection herewith (including all
attachments, the “8-K Filing”).  Neither Arena, any of its subsidiaries or any
of its respective officers, directors, employees or agents has provided material
nonpublic information  (determined as of immediately after the 8-K Filing) to
Mainfield other than the information that will be disclosed in the 8-K Filing. 
Arena shall not be in breach of this Section to the extent Mainfield received
material, nonpublic information through its solicitation of such information
from Persons that are not executive officers or directors of the Company.

 

Section 5.05                                Notices.  All notices, demands, and
other communications hereunder shall be in writing and shall be deemed to have
been duly given: (a) when personally

 

5

--------------------------------------------------------------------------------


 

delivered; (b) upon receipt during normal business hours, otherwise on the first
business day thereafter, if transmitted by facsimile with confirmation of
receipt; (c) when mailed by certified mail, return receipt requested, postage
prepaid; or (d) when sent by overnight courier; in each case, to the following
addresses, or to such other addresses as a Party may from time to time specify
by notice to the other Party given pursuant hereto.

 

If to Mainfield, to:

 

c/o Sage Capital Growth, Inc.

660 Madison Avenue

New York, New York 10022

Facsimile No.: (212) 651-9010

Telephone No.: (212) 651-9000

Attn: Eldad Gal

 

with a copy (for informational purposes only) to:

 

Proskauer Rose LLP
1585 Broadway
New York, New York  10036
Telephone:            (212) 969-3000
Facsimile:     (212) 969-2900
Attention:                 Adam J. Kansler, Esq.

 

If to Arena, to:

 

6166 Nancy Ridge Drive

San Diego, California 92121

Facsimile No.: (858) 677-0065

Telephone No.: (858) 453-7200

Attn: General Counsel

 

Section 5.06                                Cooperation.  The Parties will
cooperate fully and will execute any and all supplementary documents and will
take all reasonable actions that may be necessary or appropriate to give full
force and effect to the terms and intent of this Agreement.

 

Section 5.07                                No Assignment.  Each Party
represents and warrants that, as of the date of this Agreement and as of the
Effective Date, it has not and will not have assigned, encumbered, hypothecated
or transferred, or purported to assign, encumber, hypothecate or transfer, to
any other Person or entity in any manner, including by way of subrogation,
(a) any of the claims and rights that are the subject of the releases set forth
in Article IV, above, or (b) any rights under the Transaction Documents,
including but not limited to the Warrants.

 

6

--------------------------------------------------------------------------------


 

Section 5.08                                Representation By Counsel.  Each
Party represents and warrants that (a) it has been represented by counsel in
connection with entering into this Agreement, (b) it has carefully read this
Agreement and knows the contents thereof; and (c) it has freely and voluntarily
caused this Agreement to be signed.

 

  Section 5.09                          Authority to Enter Into Agreements. 
Each Party represents and warrants that this Agreement and the 2008 Warrant have
been duly and validly authorized, by all necessary action on the part of such
Party, executed and delivered on behalf of such Party and shall constitute the
legal, valid and binding obligations of such Party enforceable against such
Party in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

Section 5.10                                No Admission of Liability.  This
Agreement is not an admission of any liability but is a compromise and nothing
contained in this Agreement shall be deemed, construed or treated in any respect
as an admission or representation by any Party hereto of any liability or
obligation of any kind for any purpose.

 

Section 5.11                                Attorneys’ Fees/Expense
Reimbursement.  Each Party shall be responsible for the payment of its own
attorneys’ fees and costs and all of its expenses in connection with the
Disagreement and the matters referred to in this Agreement, including the
preparation of this Agreement.

 

Section 5.12                                Construction.  The Parties 
acknowledge that they have all participated in the drafting of this Agreement
and that no Party shall be deemed to be the drafter of this Agreement for any
purpose.  Accordingly, this Agreement shall be interpreted and construed in a
neutral manner in accordance with the plain meaning of the language contained
herein and shall not be presumptively construed against any Party.

 

Section 5.13                                Governing Law/Venue/Service of
Process/Waiver of Jury Trial.  All questions concerning the construction,
validity, enforcement and interpretation of this agreement shall be governed by
and construed and enforced in accordance with the laws of the

 

7

--------------------------------------------------------------------------------


 

State of New York without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each Party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, or that such suit, action or proceeding is
improper. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such Party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any matter
permitted by law. The Parties hereby waive all rights to a trial by jury.

 

Section 5.14                                Entire Agreement.  This Agreement
contains the entire agreement between the Parties with respect to the subject
matter hereof and there are no agreements, understandings, representations or
warranties between the Parties other than those set forth or referred to herein.

 

Section 5.15                                Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their respective successors and assigns.

 

Section 5.16                                Scope of Agreement/No Third-Party
Beneficiaries.  Except as provided in the releases contained in Article IV,
nothing in this Agreement shall confer or be deemed to confer any rights on any
Person not a Party hereto. This Agreement is intended for the benefit of the
Parties hereto and their respective successors and assigns and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

 

Section 5.17                                Captions.  The captions of this
Agreement are for convenience only and are not a part of the Agreement and do
not in any way limit or amplify the terms and provisions of this Agreement and
shall have no effect on its interpretation.

 

8

--------------------------------------------------------------------------------


 

Section 5.18                                Counterparts.  This Agreement may be
executed in counterparts, by either an original signature or signature
transmitted by facsimile transmission or other similar process and each copy so
executed shall be deemed to be an original and all copies so executed shall
constitute one and the same agreement.

 

Section 5.19                                Modification.  This Agreement may
not be modified, amended or supplemented by the Parties except by written
agreement of those Parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOW]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
listed above.

 

 

ARENA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Jack Lief

 

Name: Jack Lief

 

Title:   President and Chief Executive Officer

 

 

 

 

MAINFIELD ENTERPRISES, INC.

 

 

 

 

 

 

 

By:

/s/ Daniel Golan

 

Name: Daniel Golan

 

Title:   Authorized Signatory

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of 2008 Warrant

 

11

--------------------------------------------------------------------------------


 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH
SECURITIES.

 

ARENA PHARMACEUTICALS, INC.

 

WARRANT

 

Warrant No. 6

 

Dated: August 14, 2008

 

Arena Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received, Mainfield Enterprises, Inc. or its
registered assigns (the “Holder”), is entitled to purchase from the Company up
to a total of 1,106,344 shares of common stock, $0.0001 par value per share (the
“Common Stock”), of the Company (each such share, a “Warrant Share” and all such
shares, the “Warrant Shares”) at an exercise price equal to $7.71 per share (as
adjusted from time to time as provided in Section 9, the “Exercise Price”), at
any time and from time to time from and after the Effective Date (as defined
below) and through and including the seven (7) year anniversary of the Effective
Date (the “Expiration Date”), and subject to the following terms and conditions.

 

1.                                      DEFINITIONS.  In addition to the terms
defined elsewhere in this warrant to purchase shares of Company Common Stock
(the “Warrant”), capitalized terms that are not otherwise defined herein have
the meanings given to such terms in that certain Securities Purchase Agreement,
dated as of December 24, 2003, by and among the Company and the Purchasers
identified therein, as it may be amended from time to time (the “Purchase
Agreement”).  This Warrant is being issued in connection with that certain
Exchange Agreement by and between the Company and the Holder, dated as of
August 14, 2008 (the “Exchange Agreement”), and shall not become effective or
have any force or effect until the Effective Date as defined in the Exchange
Agreement (the “Effective Date”).

 

2.                                      REGISTRATION OF WARRANT.  The Company
shall register this Warrant, upon records to be maintained by the Company for
that purpose (the “Warrant Register”), in the name of the record Holder hereof
from time to time.  The Company may deem and treat the registered Holder

 

1

--------------------------------------------------------------------------------


 

of this Warrant as the absolute owner hereof for the purpose of any exercise
hereof or any distribution to the Holder, and for all other purposes, absent
actual notice to the contrary.

 

3.                                      REGISTRATION OF TRANSFERS.  Subject to
Section 4.1 of the Purchase Agreement, the Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Transfer Agent or to the Company at its address specified herein.  Upon
any such registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder.  The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

 

4.                                      EXERCISE AND DURATION OF WARRANT.

 

(a)                                  This Warrant shall be exercisable by the
registered Holder at any time and from time to time on or after the Effective
Date to and including the Expiration Date.  At 6:30 P.M., New York City time on
the Expiration Date, the portion of this Warrant not exercised prior thereto
shall be and become void and of no value.

 

(b)                                  A Holder may exercise this Warrant by
delivering to the Company (i) an exercise notice, in the form attached hereto
(the “Exercise Notice”), appropriately completed and duly signed, and
(ii) payment of the Exercise Price for the number of Warrant Shares as to which
this Warrant is being exercised (which may take the form of a “cashless
exercise” if so indicated in the Exercise Notice and if a “cashless exercise”
may occur at such time pursuant to  Section 10 below), and the date such items
are delivered to the Company (as determined in accordance with the notice
provisions hereof) is an “Exercise Date.”  The Holder shall not be required to
deliver the original Warrant in order to effect an exercise hereunder. 
Execution and delivery of the Exercise Notice shall have the same effect as
cancellation of the original Warrant and issuance of a New Warrant evidencing
the right to purchase the remaining number of Warrant Shares.

 

5.                                      DELIVERY OF WARRANT SHARES.

 

(a)                                  Upon exercise of this Warrant, the Company
shall promptly (but in no event later than three Trading Days after the Exercise
Date) issue or cause to be issued and cause to be delivered to or upon the
written order of the Holder and in such name or names as the Holder may
designate, a certificate for the Warrant Shares issuable upon such exercise,
free of restrictive legends unless a registration statement covering the resale
of the Warrant Shares and naming the Holder as a selling stockholder thereunder
is not then effective and the Warrant Shares are not freely transferable without
volume restrictions pursuant to Rule 144 under the Securities Act.  The Holder,
or any Person so designated by the Holder to receive Warrant Shares, shall be
deemed to have become holder of record of such Warrant Shares as of the Exercise
Date.  The Company shall, upon request of the Holder, use its best efforts to
deliver Warrant Shares hereunder electronically through the Depository Trust
Corporation or another established clearing corporation performing similar
functions.

 

2

--------------------------------------------------------------------------------


 

(b)                                  This Warrant is exercisable, either in its
entirety or, from time to time, for a portion of the number of Warrant Shares. 
Upon surrender of this Warrant following one or more partial exercises, the
Company shall issue or cause to be issued, at its expense, a New Warrant
evidencing the right to purchase the remaining number of Warrant Shares.

 

(c)                                  In addition to any other rights available
to a Holder, if the Company fails to deliver to the Holder a certificate
representing Warrant Shares by the third Trading Day the date on which delivery
of such certificate is required by this Warrant, and if after such third Trading
Day the Holder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Shares that the Holder anticipated receiving from the Company (a “Buy-In”), then
in the Holder’s sole discretion, the Company shall within three Trading Days
after the Holder’s request, either (i) pay cash to the Holder in an amount equal
to the Holder’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased (the “Buy-In Price”), at which point
the Company’s obligation to deliver such certificate (and to issue such Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such Common Stock and pay cash
to the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock, times (B) the Closing
Price on the date of the event giving rise to the Company’s obligation to
deliver such certificate.

 

(d)                                  The Company’s obligations to issue and
deliver Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares.  Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant 
as required pursuant to the terms hereof.

 

6.                                      CHARGES, TAXES AND EXPENSES.  Issuance
and delivery of certificates for shares of Common Stock upon exercise of this
Warrant shall be made without charge to the Holder for any issue or transfer
tax, withholding tax, transfer agent fee or other incidental tax or expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the registration of any certificates for Warrant Shares or Warrants in a name
other than that of the Holder or an Affiliate thereof.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

 

7.                                      REPLACEMENT OF WARRANT.  If this Warrant
is mutilated, lost, stolen or destroyed, or a Holder fails to deliver such
certificate as may otherwise be provided herein, the Company shall

 

3

--------------------------------------------------------------------------------


 

issue or cause to be issued in exchange and substitution for and upon
cancellation hereof, or in lieu of and substitution for this Warrant, a New
Warrant, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction (in such case) and, in each case, and
customary and reasonable indemnity, if requested.  Applicants for a New Warrant
under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe.

 

8.                                      RESERVATION OF WARRANT SHARES.  The
Company covenants that it will at all times reserve and keep available out of
the aggregate of its authorized but unissued and otherwise unreserved Common
Stock, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of this Warrant as herein provided, the number of Warrant Shares which
are then issuable and deliverable upon the exercise of this entire Warrant, free
from preemptive rights or any other contingent purchase rights of persons other
than the Holder (taking into account the adjustments and restrictions of
Section 9).  The Company covenants that all Warrant Shares so issuable and
deliverable shall, upon issuance and the payment of the applicable Exercise
Price in accordance with the terms hereof, be duly and validly authorized,
issued and fully paid and nonassessable.  The Company will take all such action
as may be necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of any securities exchange or automated quotation system upon which
the Common Stock may be listed.

 

9.                                      CERTAIN ADJUSTMENTS.  The Exercise Price
and number of Warrant Shares issuable upon exercise of this Warrant are subject
to adjustment from time to time as set forth in this Section 9.

 

(a)                                  Stock Dividends and Splits.  If the
Company, at any time while this Warrant is outstanding, (i) pays a stock
dividend on its Common Stock or otherwise makes a distribution on any class of
capital stock that is payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, or
(iii) combines outstanding shares of Common Stock into a smaller number of
shares, then in each such case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event. 
Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

 

(b)                                  Pro Rata Distributions.  If the Company, at
any time while this Warrant is outstanding, distributes to holders of Common
Stock (i) evidences of its indebtedness, (ii) any security (other than a
distribution of Common Stock covered by the preceding paragraph), (iii) rights
or warrants to subscribe for or purchase any security, or (iv) any other asset
(in each case, “Distributed Property”), then in each such case the Exercise
Price in effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution shall be adjusted (effective
on such record date) to equal the product of such Exercise Price times a
fraction of which the denominator shall be the average of the Closing Prices for
the five Trading Days immediately prior to (but not including) such record date
and of

 

4

--------------------------------------------------------------------------------


 

which the numerator shall be such average less the then fair market value of the
Distributed Property distributed in respect of  one outstanding share of Common
Stock, as determined by the Company’s independent certified public accountants
that regularly examine the financial statements of the Company (an
“Appraiser”).  In such event, the Holder, after receipt of the determination by
the Appraiser, shall have the right to select an additional appraiser (which
shall be a nationally recognized accounting firm), in which case such fair
market value shall be deemed to equal the average of the values determined by
each of the Appraiser and such appraiser.  As an alternative to the foregoing
adjustment to the applicable Exercise Price, at the request of any Holder
delivered before the 90th day after the record date fixed for determination of
stockholders entitled to receive such distribution, the Company will hold the
Distributed Property in escrow and deliver to such Holder, the Distributed
Property that such Holder would have been entitled to receive in respect of such
number of Warrant Shares had the Holder been the record holder of such Warrant
Shares immediately prior to such record date within 3 Trading Day following
exercise of this Warrant.

 

(c)                                  Fundamental Transactions.  If, at any time
while this Warrant is outstanding, (i) the Company effects any merger or
consolidation of the Company with or into another Person, (ii) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (iv) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(other than as a result of a subdivision or combination of shares of Common
Stock covered by Section 9(a) above) (in any such case, a “Fundamental
Transaction”), then the Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of the number of Warrant Shares then issuable upon
exercise in full of this Warrant (the “Alternate Consideration”).  The aggregate
Exercise Price for this Warrant will not be affected by any such Fundamental
Transaction, but the Company shall apportion such aggregate Exercise Price among
the Alternate Consideration in a reasonable manner reflecting the relative value
of any different components of the Alternate Consideration.  If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction.  At the Holder’s request, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to purchase the Alternate Consideration for
the aggregate Exercise Price upon exercise thereof.  The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this paragraph (c) and insuring that this Warrant (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.  If any Fundamental Transaction constitutes or
results in a “going private” transaction as defined in Rule 13e-3 under the
Exchange Act, then at the request of the Holder delivered before the 90th day
after such Fundamental Transaction, the Company (or any such successor or
surviving entity) will purchase

 

5

--------------------------------------------------------------------------------


 

this Warrant from the Holder for a purchase price, payable in cash within five
Trading Days after such request (or, if later, on the effective date of the
Fundamental Transaction), equal to the Black Scholes value of the remaining
unexercised portion of this Warrant on the date of such request.

 

(d)                                  Subsequent Equity Sales.

 

(i)                                    If, at any time while this Warrant is
outstanding, the Company or any Subsidiary issues additional shares of Common
Stock or rights, warrants, options or other securities or debt convertible,
exercisable or exchangeable for shares of Common Stock or otherwise entitling
any Person to acquire shares of Common Stock (collectively, “Common Stock
Equivalents”) at an effective net price to the Company per share of Common Stock
(the “Effective Price”) less than $6.72 (“Adjustment Price”), then the Exercise
Price shall be reduced to equal the product of (A) the Exercise Price in effect
immediately prior to such issuance of Common Stock or Common Stock Equivalents
times (B) a fraction, the numerator of which is the sum of (1) the number of
shares of Common Stock outstanding immediately prior to such issuance, plus
(2) the number of shares of Common Stock which the aggregate Effective Price of
the Common Stock issued (or deemed to be issued) would purchase at the
Adjustment Price, and the denominator of which is the aggregate number of shares
of Common Stock outstanding or deemed to be outstanding immediately after such
issuance.  For purposes of this paragraph, in connection with any issuance of
any Common Stock Equivalents, (A) the maximum number of shares of Common Stock
potentially issuable at any time upon conversion, exercise or exchange of such
Common Stock Equivalents (the “Deemed Number”) shall be deemed to be outstanding
upon issuance of such Common Stock Equivalents, (B) the Effective Price
applicable to such Common Stock shall equal the minimum dollar value of
consideration payable to the Company to purchase such Common Stock Equivalents
and to convert, exercise or exchange them into Common Stock (net of any
discounts, fees, commissions and other expenses), divided by the Deemed Number,
(C) no further adjustment shall be made to the Exercise Price upon the actual
issuance of Common Stock upon conversion, exercise or exchange of such Common
Stock Equivalents, and (D) to the extent that any such Common Stock Equivalents
expire before fully converted, exercised or exchanged, the Exercise Price will
be readjusted to reflect such expiration.

 

(ii)                                If, at any time while this Warrant is
outstanding, the Company or any Subsidiary issues Common Stock Equivalents with
an Effective Price or a number of underlying shares that floats or resets or
otherwise varies or is subject to adjustment based (directly or indirectly) on
market prices of the Common Stock (a “Floating Price Security”), then for
purposes of applying the preceding paragraph in connection with any subsequent
exercise, the Effective Price will be determined separately on each Exercise
Date and will be deemed to equal the lowest Effective Price at which any holder
of such Floating Price Security is entitled to acquire Common Stock on such
Exercise Date (regardless of whether any such holder actually acquires any
shares on such date).

 

(iii)                            Notwithstanding the foregoing, no adjustment
will be made under this paragraph (d) in respect of any Excluded Stock.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Number of Warrant Shares.  Simultaneously
with any adjustment to the Exercise Price pursuant to paragraphs (a), (b) or
(d) of this Section, the number of Warrant Shares that may be purchased upon
exercise of this Warrant shall be increased or decreased proportionately, so
that after such adjustment the aggregate Exercise Price payable hereunder for
the increased or decreased number of Warrant Shares shall be the same as the
aggregate Exercise Price in effect immediately prior to such adjustment.

 

(f)                                    Calculations.  All calculations under
this Section 9 shall be made to the nearest cent or the nearest 1/100th of a
share, as applicable.  The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company, and the sale or issuance of any such shares shall be considered an
issue or sale of Common Stock.

 

(g)                                 Notice of Adjustments.  Upon the occurrence
of each adjustment pursuant to this Section 9, the Company at its expense will
promptly compute such adjustment in accordance with the terms of this Warrant
and prepare a certificate setting forth such adjustment, including a statement
of the adjusted Exercise Price and adjusted number or type of Warrant Shares or
other securities issuable upon exercise of this Warrant (as applicable),
describing the transactions giving rise to such adjustments and showing in
detail the facts upon which such adjustment is based.  Upon written request, the
Company will promptly deliver a copy of each such certificate to the Holder and
to the Company’s Transfer Agent.

 

(h)                                 Notice of Corporate Events.  If the Company
(i) declares a dividend or any other distribution of cash, securities or other
property in respect of its Common Stock, including without limitation any
granting of rights or warrants to subscribe for or purchase any capital stock of
the Company or any Subsidiary, (ii) authorizes or approves, enters into any
agreement contemplating or solicits stockholder approval for any Fundamental
Transaction or (iii) authorizes the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then the Company shall deliver to the
Holder a notice describing the material terms and conditions of such
transaction, at least 20 calendar days prior to the applicable record or
effective date on which a Person would need to hold Common Stock in order to
participate in or vote with respect to such transaction, and the Company will
take all steps reasonably necessary in order to insure that the Holder is given
the practical opportunity to exercise this Warrant prior to such time so as to
participate in or vote with respect to such transaction; provided, however, that
the failure to deliver such notice or any defect therein shall not affect the
validity of the corporate action required to be described in such notice.

 

10.                               PAYMENT OF EXERCISE PRICE.  The Holder shall
pay the Exercise Price in immediately available funds; provided, however, that
if, on any Exercise Date occurring after the Effective Date of the initial
Underlying Shares Registration Statement, the Underlying Shares Registration
Statement is not effective, the Holder may satisfy its obligation to pay the
Exercise Price through a “cashless exercise,” in which event the Company shall
issue to the Holder the number of Warrant Shares determined as follows:

 

X = Y [(A-B)/A]

where:

X = the number of Warrant Shares to be issued to the Holder.

 

7

--------------------------------------------------------------------------------


 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

 

B = the Exercise Price.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date the warrant in exchange for which this Warrant was originally issued
pursuant to the Purchase Agreement.

 

11.                               LIMITATION ON EXERCISE.  (a)  Notwithstanding
anything to the contrary contained herein, the number of shares of Common Stock
that may be acquired by the Holder upon any exercise of this Warrant (or
otherwise in respect hereof) shall be limited to the extent necessary to insure
that, following such exercise (or other issuance), the total number of shares of
Common Stock then beneficially owned by such Holder and its Affiliates and any
other Persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Exchange Act, does not
exceed 4.999% (the “Maximum Percentage”) of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise).  Each delivery of an Exercise Notice
by a Holder will constitute a representation by such Holder that it has
evaluated the limitation set forth in this paragraph and determined that
issuance of the full number of Warrant Shares requested in such Exercise Notice
is permitted under this paragraph.  For such purposes, beneficial ownership
shall be determined in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder.  Each delivery of an Exercise
Notice hereunder will constitute a representation by the Holder that it has
evaluated the limitation set forth in this paragraph and determined that
issuance of the full number of Warrant Shares requested in such Exercise Notice
is permitted under this paragraph.  The Company’s obligation to issue shares of
Common Stock in excess of the limitation referred to in this Section shall be
suspended (and shall not terminate or expire notwithstanding any contrary
provisions hereof) until such time, if any, as such shares of Common Stock may
be issued in compliance with such limitation.  By written notice to the Company,
the Holder may waive the provisions of this Section or increase or decrease the
Maximum Percentage to any other percentage specified in such notice, but (i) any
such waiver or increase will not be effective until the 61st day after such
notice is delivered to the Company, and (ii) any such waiver or increase or
decrease will apply only to the Holder and not to any other holder of Warrants.

 

(b)                                  Notwithstanding anything to the contrary
contained herein, the maximum number of shares of Common Stock that the Company
may issue pursuant to the (i) Transaction Documents, (ii) that certain warrant,
dated June 30, 2006, issued to Smithfield Fiduciary, LLC and (iii) this Warrant
at an effective purchase price less than the Closing Price on the Trading Day
immediately preceding the Closing Date equals 5,121,877 shares (the “Issuable
Maximum”), unless the Company obtains shareholder approval in accordance with
the rules and

 

8

--------------------------------------------------------------------------------


 

regulations of the Trading Market.  If, at the time a Holder requests an
exercise of this Warrant, the Actual Minimum (excluding any shares issued or
issuable at an effective purchase price in excess of the Closing Price on the
Trading Day immediately preceding the Closing Date) exceeds the Issuable Maximum
(and if the Company has not previously obtained the required shareholder
approval), then the Company shall issue to the Holder requesting such exercise a
number of shares of Common Stock not exceeding such Holder’s pro-rata portion of
the Issuable Maximum (based on such Holder’s share of the aggregate purchase
price paid under the Purchase Agreement and taking into account any Warrant
Shares and shares of Common Stock issued upon exercise of other Company warrants
previously issued to such Holder), and the remainder of the Warrant Shares
issuable in connection with such exercise or conversion (if any) shall
constitute “Excess Shares” pursuant to Section 11(c) below.  For the purposes
hereof, “Actual Minimum” shall mean, as of any date, the maximum aggregate
number of shares of Common Stock then issued or potentially issuable in the
future pursuant to (i) the Transaction Documents, (ii) that certain warrant,
dated June 30, 2006, issued to Smithfield Fiduciary, LLC and (iii) this Warrant,
ignoring any limits on the number of shares of Common Stock that may be owned by
a Holder at any one time.

 

(c)                                  In the event that any Holder’s receipt of
shares of Common Stock upon exercise of this Warrant is restricted based on the
Issuable Maximum, the Company shall either:  (i) use best efforts to obtain the
required shareholder approval necessary to permit the issuance of such Excess
Shares as soon as is reasonably possible, but in any event not later than the
75th day after the event giving rise to such Excess Shares, or (ii) within five
Trading Days after such event, pay cash to such Holder, as liquidated damages
and not as a penalty, in an amount equal to the Black Scholes value of this
Warrant with respect to the portion of this Warrant which is unexercisable due
to the Issuable Maximum after giving effect to the limitations in Section 11(b),
measured as of the date of such event or, if greater, the date of payment (such
difference, the “Cash Amount”).  No shares of Common Stock that were issued
pursuant to the Transaction Documents or this Warrant may be entitled to vote to
approve the issuance of such Excess Shares.  If the Company elects the first
option under the first sentence of this Section 11(c) and the Company fails to
obtain the required shareholder approval on or prior to the 75th day after such
event, then within five Trading Days after such 75th day, the Company shall pay
the Cash Amount to such Holder, as liquidated damages and not as a penalty.  The
portion of this Warrant in respect of which the Cash Amount has been paid shall
be cancelled and retired and the Company shall have no further obligation with
respect thereto.

 

12.                               FRACTIONAL SHARES.  The Company shall not be
required to issue or cause to be issued fractional Warrant Shares on the
exercise of this Warrant.  If any fraction of a Warrant Share would, except for
the provisions of this Section, be issuable upon exercise of this Warrant, the
number of Warrant Shares to be issued will be rounded up to the nearest whole
share.

 

13.                               NOTICES.  Any and all notices or other
communications or deliveries hereunder (including without limitation any
Exercise Notice) shall be in writing and shall be deemed given and effective on
the earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section prior
to 6:30 p.m. (New York City time) on a Trading Day, (ii) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section on a day that is not
a Trading Day or later than 6:30 p.m. (New York City time) on any

 

9

--------------------------------------------------------------------------------


 

Trading Day, (iii) the Trading Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices or communications shall be as set forth in the Purchase Agreement.

 

14.                               WARRANT AGENT.  The Company shall serve as
warrant agent under this Warrant.  Upon 30 days’ notice to the Holder, the
Company may appoint a new warrant agent.  Any corporation into which the Company
or any new warrant agent may be merged or any corporation resulting from any
consolidation to which the Company or any new warrant agent shall be a party or
any corporation to which the Company or any new warrant agent transfers
substantially all of its corporate trust or shareholders services business shall
be a successor warrant agent under this Warrant without any further act.  Any
such successor warrant agent shall promptly cause notice of its succession as
warrant agent to be mailed (by first class mail, postage prepaid) to the Holder
at the Holder’s last address as shown on the Warrant Register.

 

15.                               MISCELLANEOUS.

 

(a)                                  Subject to the restrictions on transfer set
forth on the first page hereof and in the Purchase Agreement, this Warrant may
be assigned by the Holder.  This Warrant may not be assigned by the Company
except to a successor in the event of a Fundamental Transaction.  This Warrant
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns.  Subject to the preceding sentence, nothing
in this Warrant shall be construed to give to any Person other than the Company
and the Holder any legal or equitable right, remedy or cause of action under
this Warrant.  This Warrant may be amended only in writing signed by the Company
and the Holder and their successors and assigns.

 

(b)                                  The Company will not, by amendment of its
governing documents or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder against
impairment.  Without limiting the generality of the foregoing, the Company
(i) will not increase the par value of any Warrant Shares above the amount
payable therefor on such exercise, (ii) will take all such action as may be
reasonably necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable Warrant Shares on the exercise of
this Warrant, and (iii) will not close its shareholder books or records in any
manner which interferes with the timely exercise of this Warrant.

 

(c)                                  Governing Law; Venue; Waiver of Jury
Trial.  All questions concerning the construction, validity, enforcement and
interpretation of this warrant shall be governed by and construed and enforced
in accordance with the laws of the state of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the transaction documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is

 

10

--------------------------------------------------------------------------------


 

improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  The company hereby waives all rights to a trial by jury.

 

(d)                                  The headings herein are for convenience
only, do not constitute a part of this Warrant and shall not be deemed to limit
or affect any of the provisions hereof.

 

(e)                                  In case any one or more of the provisions
of this Warrant shall be invalid or unenforceable in any respect, the validity
and enforceability of the remaining terms and provisions of this Warrant shall
not in any way be affected or impaired thereby and the parties will attempt in
good faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

ARENA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

Name:

Jack Lief

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

To:  Arena Pharmaceuticals, Inc.

 

The undersigned is the Holder of Warrant No.                                (the
“Warrant”) issued by Arena Pharmaceuticals, Inc., a Delaware corporation (the
“Company”).  Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Warrant.

 

1.             The Warrant is currently exercisable to purchase a total of
                                                   Warrant Shares.

 

2.             The undersigned Holder hereby exercises its right to purchase
                                           Warrant Shares pursuant to the
Warrant.

 

3.             The Holder intends that payment of the Exercise Price shall be
made as (check one):

 

“Cash Exercise”

 

“Cashless Exercise”

 

4.             If the holder has elected a Cash Exercise, the holder shall pay
the sum of $                     to the Company in accordance with the terms of
the Warrant.

 

5.             Pursuant to this exercise, the Company shall deliver to the
holder                                        Warrant Shares in accordance with
the terms of the Warrant.

 

6.             Following this exercise, the Warrant shall be exercisable to
purchase a total of                                        Warrant Shares.

 

Dated:

                        ,

 

Name of Holder:

 

 

 

 

 

 

(Print)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                   the right represented by the
within Warrant to purchase                      shares of Common Stock of Arena
Pharmaceuticals, Inc. to which the within Warrant relates and appoints
                                                   attorney to transfer said
right on the books of Arena Pharmaceuticals, Inc. with full power of
substitution in the premises.

 

Dated:

                         ,

 

 

 

 

 

 

 

 

 

 

(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)

 

 

 

 

 

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

--------------------------------------------------------------------------------